SUMMARY ORDER
AFTER SUBMISSION AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Defendants-Appellants Daniel T. Todt and Rebecca L. Todt (collectively “Todts”) appeal from an order entered in the United States District Court for the Southern District of New York (John G. Koeltl, Judge), granting summary judgment to Plaintiff-Appellee Securities and Exchange Commission (“SEC”). The SEC had brought enforcement actions against both of the Todts alleging violations of Section 17(a) of the Securities Act of 1933, *9915 U.S.C. § 77q(a); Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b); and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5. The SEC and each of the Todts moved for summary judgment. By an Opinion and Order dated February 24, 2000, the District Court, inter alia, granted the SEC’s motion for summary judgment and denied the Todts’ motions for summary judgment; permanently enjoined the Todts from committing future violations of the federal securities laws; and ordered Daniel Todt to pay a civil penalty of $200,000 and Rebecca Todt to pay a civil penalty of $100,000. Final judgments were entered on February 25, 2000, and this timely appeal followed.
For substantially the reasons stated in the District Court’s thorough Opinion and Order of February 24, 2000, we affirm the finding that the Todts violated Section 17(a) of the Securities Act of 1933, 15 U.S.C. § 77q(a). Because the Section 17(a) violations are sufficient to support the remedies imposed by the District Court, see 15 U.S.C. § 77t(b) (providing for entry of injunction against violation of Securities Act); 15 U.S.C. § 77t(d)(2)(B) (providing for penalty of up to $50,000 for each violation of Securities Act), we need not reach the District Court’s finding that the Todts also violated Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5. See, e.g., Podell v. Citicorp Diners Club, Inc., 112 F.3d 98, 100 (2d Cir.1997) (declining to reach district court’s alternative holding because first holding was sufficient to support grant of summary judgment).
For the reasons set forth above, we AFFIRM the judgment of the District Court.